                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JAMESON MCCARTHY,                 )
                                  )
                    Plaintiff,    )
                                  )
                 v.               )              No. 1:19-cv-02501-JPH-DML
                                  )
CITY OF GREENWOOD, INDIANA,       )
CITY OF INDPLS,                   )
INDIANA POLITICAL SUBDIVISION,    )
INDIANAPOLIS METROPOLITAN POLICE, )
                                  )
                    Defendants.   )

                     ENTRY DISMISSING ACTION AND
                  DIRECTING ENTRY OF FINAL JUDGMENT

      On October 24, 2019, the Court dismissed Plaintiff’s complaint because

it failed to state a claim upon which relief can be granted. See 28 U.S.C.

1915A(b); dkt. 11. Plaintiff alleged that he was unlawfully tased by a police

officer and sued the four Defendants under 42 U.S.C. § 1983. Dkt. 1. His

claims against the City of Greenwood and the City of Indianapolis were

dismissed because he failed to allege facts to establish Monell liability; his

claims against the remaining two defendants were dismissed because they are

not “persons” under section 1983. Dkt. 11. Plaintiff was given the opportunity

to show cause why his complaint should not be dismissed. Id.

      Plaintiff responded to the show cause order by stating that he meant to

bring a claim against the Greenwood Police Department only. Dkt. 13. The

Court accepts this revision, but even when the complaint is amended to bring

claims against only the Greenwood Police Department, it still fails to state a


                                         1
claim upon which relief can be granted. As the Court stated in its screening

order, Plaintiff has failed to allege facts establishing Monell liability. Dkt. 11.

Without a basis for Monell liability, the Greenwood Police Department cannot

be held vicariously liable under section 1983 for the actions of its employees.

For these reasons and the reasons explained in greater detail in the screening

Entry of October 24, 2019, this action must be dismissed for failure to state

a claim upon which relief can be granted. 28 U.S.C. § 1915A(b). Judgment

consistent with this Entry shall now issue.

SO ORDERED.

Date: 11/18/2019




Distribution:

JAMESON MCCARTHY
178672
INDIANA STATE PRISON
INDIANA STATE PRISON
Inmate Mail/Parcels
One Park Row
MICHIGAN CITY, IN 46360




                                          2
